Citation Nr: 0529981	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-18 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right forearm injury, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a bilateral foot 
disability, to include tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Board remanded the case in July 2004 for further 
development, and the case was returned to the Board in 
September 2005.  


REMAND

In the July 2004 remand, the Board directed the Appeals 
Management Center (AMC) or the RO to make arrangements for 
the veteran to be afforded an examination to determine the 
current degree of severity of the residuals of an injury of 
the right forearm and an examination to determine the nature 
and etiology of any currently present foot disorders.

Thereafter, the veteran was scheduled for an examination of 
her right forearm disability, but failed to report.  Although 
the AMC informed her that her claim might be denied if she 
failed to report to the examination without good cause, it 
did not adequately inform her of the consequences of her 
failure to report.  In this regard, the Board notes that 38 
C.F.R. § 3.655(b) (2005) provides that where a claimant fails 
to report, without good cause, for an examination scheduled 
in response to a claim for increase, the claim shall be 
denied.  Therefore, the Board believes that the veteran 
should be afforded another opportunity to appear for the 
required examination.  

The Board also notes that the record does not reflect that 
the veteran was scheduled for an examination to determine the 
nature and etiology of any currently present foot disorders.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

In light of these circumstances, the case is REMANDED to the 
RO or the AMC for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to post-service treatment or 
evaluation of her feet or pertaining to 
treatment or evaluation of her right 
forearm disability during the period of 
the claim, or the identifying information 
and any necessary authorization to enable 
VA to obtain such records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should also contact 
the veteran and request her to indicate 
whether she is willing to report for 
required examinations in response to her 
claims.  She should be told that if she 
is unwilling to report for an examination 
to determine the nature and etiology of 
all current foot disorders, the claim for 
service connection will be decided on the 
basis of the evidence of record.  She 
should also be told that her claim for an 
increased evaluation will be denied if 
she refuses to report for a required 
examination without good cause.  

4.  If the veteran expresses a 
willingness to report for the 
examinations, the RO or the AMC should 
make arrangements for the veteran to be 
afforded the following examinations.  

5.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of all currently 
present disorders of her feet.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to each 
currently present foot disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's active military 
service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

6.  The RO or the AMC should also arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
residuals of an injury of the right 
forearm.  The claims folder with a copy 
of this remand must be made available to 
and reviewed by the examiner.  Any 
indicated studies, including X-ray and 
range of motion studies, should be 
performed.  

The examiner should describe the residual 
scarring and any functional impairment 
and symptoms associated with the 
scarring, to include whether it is tender 
or painful on objective demonstration.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  

7.  If the veteran fails to report to any 
scheduled examination, the RO or the AMC 
must obtain and associate with the record 
the notice of the examination sent to the 
veteran.  

8.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

9.  Then, the RO or the AMC should 
readjudicate the veteran's claims, to 
include consideration of whether a 
separate compensable rating is warranted 
for a scar of the right forearm.  The 
provisions of 38 C.F.R. § 3.655 should be 
considered, as appropriate.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and her representative must be 
furnished an appropriate supplemental 
statement of the case and afforded the 
requisite opportunity to reply before the 
case is returned to the Board.

By this remand the Board intimates no opinion as to any 
ultimate outcome warranted.

The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

